772 N.W.2d 366 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Tremayne James-Joseph THOMPSON, Defendant-Appellant.
Docket No. 138677. COA No. 287959.
Supreme Court of Michigan.
September 28, 2009.

Order
On order of the Court, the application for leave to appeal the January 30, 2009 order of the Court of Appeals is considered, and it is DENIED, because the defendant has failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).
MICHAEL F. CAVANAGH, J., would grant leave to appeal to reconsider People, v. Idziak, 484 Mich. 549, ___ N.W.2d ___ (2009).